Citation Nr: 1642026	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include ischemic heart disease due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In light of the evidence presented, the Board has recharacterized the Veteran's claim of entitlement to service connection for ischemic heart disease as a claim of entitlement to service connection for a cardiovascular disability, to include ischemic heart disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim.

First, potentially relevant treatment records are outstanding.  Specifically, the Veteran has reported being diagnosed with ischemic heart disease and has also reported receiving cardiovascular treatment through VA.  An October 2011 VA treatment record excerpt includes an assessment of "CAD" on the problem list, but the medical evidence of record does not otherwise document a diagnosis of ischemic heart disease.  Although the RO requested additional, specific VA treatment records in January 2013 in connection with the instant claim and stated, in the statement of the case it issued that month, that the records had been uploaded to "electronic storage," those records are not currently associated with the claims file.  On remand, those records, and any additional outstanding VA treatment records, must be associated with the claims file.  The Veteran should also be given another opportunity to identify any relevant, outstanding private treatment records.

In addition, if any treatment records obtained on remand do not confirm a diagnosis of ischemic heart disease, the Veteran must also be afforded an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In that regard, a September 2011 VA examiner noted prior diagnoses of sick sinus syndrome and ascending aortic aneurysm, but found that the Veteran did not have ischemic heart disease.  However, the examiner stated that he completed the disability benefits questionnaire associated with the requested examination by reviewing the Veteran's claims file, reviewing the Computerized Patient Record System (CPRS), and calling the Veteran's private cardiologist.  Although a physical examination was requested by the RO, it is unclear from the record whether the review methods the VA examiner discussed were used in addition to or instead of an examination of the Veteran.  Notably, some of the test results cited by the examiner, including a stress test, are from testing conducted several years prior to the VA examination.  Based on the foregoing, and in the event that a diagnosis of ischemic heart disease is not confirmed by the Veteran's treatment records, a VA examination that includes a current physical evaluation and any appropriate testing, addresses whether the Veteran has ischemic heart disease, and, if not, addresses whether any other diagnosed cardiovascular condition is related to service, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claim, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file. Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain all outstanding VA treatment records, including records dating from August 2010 through January 2013, and associate them with the claims file.

2.  If, and only if, the treatment records obtained on remand do not confirm a diagnosis of ischemic heart disease, schedule the Veteran for a VA examination to determine the etiology of any diagnosed cardiovascular conditions.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current cardiovascular diagnoses.  In doing so, please specifically discuss whether the Veteran has ischemic heart disease.  For the purposes of this request, "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.

In determining the Veteran's current cardiovascular diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the June 2011 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) For each diagnosed cardiovascular condition that you determine is not ischemic heart disease, is it at least as likely as not (50 percent probability or more) that the condition had its onset in service or is otherwise related to service, to include to the Veteran's conceded exposure to herbicides while serving in the Republic of Vietnam?

In issuing the opinion, please specifically address the significance of the symptoms the Veteran reported on his August 1969 separation medical history report, including palpitation or pounding heart, pain or pressure in the chest, and shortness of breath.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




